


Exhibit 10.1






    
AMENDMENT ONE TO THE SENIOR EXECUTIVE
TERMINATION BENEFITS AGREEMENT
(Colin Stevenson)


WHEREAS, Darling International Inc., a Delaware corporation (the “Company”), and
Colin Stevenson (the “Executive”) have entered into that certain Senior
Executive Termination Benefits Agreement (the “Agreement”), dated as of
September 1, 2012 (the “Effective Date”) providing for certain benefits to be
paid to the Executive upon his termination of employment; and


WHEREAS, Section 4 of the Agreement provides that the Agreement may be modified
only via an amendment which specifically references the Agreement and is
executed by both parties to the Agreement; and


WHEREAS, the Company and the Executive hereby specifically reference the
Agreement and indicate their desire to amend the Agreement to modify the terms
upon which the Executive may receive severance amounts following a Change in
Control (as such term is defined in the Agreement).


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows with respect to the Agreement:


1.    Section 3(a) of the Agreement shall be deleted in its entirety and
replaced as follows:


(a)     Compensation. Commencing on the Termination Date (as defined below), the
Executive shall be paid periodically, according to his unit's wage practices,
the amount of his periodic base salary until he has been paid one and one-half
(1.5) times his annual base salary (“Termination Pay Amount”) at the highest
rate in effect in the preceding twelve (12) months. Each such periodic
termination payment is hereby designated a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the foregoing, if a Change in Control (as hereinafter defined)
of the Company occurs and if, within twelve (12) months following the Change in
Control, either the Company terminates the Executive's employment without Cause
or the Executive resigns for Good Reason (as defined below) (either such event
being referred to herein as a “Change in Control Termination”) then in lieu of
the Termination Pay Amount, and not in addition thereto, the Executive shall
receive a lump sum payment within thirty (30) days of the date of termination or
resignation for Good Reason, as the case may be, equal to three (3) times the
Executive's annual base salary at the highest rate in effect in the preceding
twelve (12) months (the “Change in Control Termination Payment”).








    



--------------------------------------------------------------------------------




2.    A new paragraph is added to the end of the existing text of Section 3 as
follows:


For purposes of this Agreement, “Good Reason” means the Executive's voluntary
resignation of employment due to one of the following events:


(1)    any material diminution by the Company of the authority, duties or
responsibilities of the Executive;


(2)    any material diminution in the Executive's base salary, which, for
purposes of this Agreement, means a ten percent (10%) or more reduction in base
salary, determined based upon the highest rate of the Executive's base salary in
effect in the twelve (12) months preceding such reduction;


(3)    any material diminution in the amount of any bonus award or incentive
compensation opportunities available to the Executive immediately before the
Change in Control or any material change in the terms of any such bonus award or
incentive compensation opportunities; provided, however that no Good Reason
event shall occur in connection with any change in the terms of such benefits if
such change is made applicable to each of the Company's senior executive
officers;


(4)    any material change in the geographic location at which the Executive
must perform his duties for the Company, which, for purposes of this Agreement,
means the Executive's permanent relocation to any office or location which is
located more than thirty (30) miles from the location where the Executive is
based as of the Effective Date; or


(5)    any action or inaction that constitutes a material breach by the Company
of this Agreement, including without limitation, any failure of the Company to
obtain an agreement from any successor of the Company to perform this Agreement
in accordance with this Agreement under Section 7.


The Executive must provide a written notice of his intent to terminate
employment for Good Reason (the “Notice of Termination”) to the Company within
ninety (90) days after the event constituting Good Reason has occurred. The
Company shall have a period of thirty (30) days from the date on which the
Notice of Termination is received in which it may correct the act, or the
failure to act, that gave rise to the Good Reason event as set forth in the
Executive's Notice of Termination. If the Company does not correct the act, or
the failure to act, within thirty (30) days, the Executive must terminate
employment for Good Reason within thirty (30) days after the end of the cure
period, in order for the termination to be considered a Good Reason termination.
If the Executive fails to comply with the notice requirements set forth above
and resigns his employment, regardless of the existence of a Good Reason event,
such resignation will be














- 2 -



--------------------------------------------------------------------------------




considered to be a voluntary resignation and no severance amounts will be paid
under Section 3(a).


3.    A new Section 11 is added to the end of the existing text as follows:


Legal Fees.  To induce the Executive to execute this Agreement, as amended, and
to provide the Executive with reasonable assurance that the purpose of Section
3(a) with respect to a Change in Control Termination occurring as a result of
the Executive's resignation for Good Reason will not be frustrated by the cost
of its enforcement, the Company shall reimburse the Executive for legal fees
(including without limitation attorneys' fees and expenses and court
costs) incurred in connection with the Executive's enforcement of Section 3(a)
with respect to his resignation for Good Reason should any bona fide dispute
arise as to what constitutes a Good Reason event under the terms of Section 3;
provided, however, that such reimbursement shall be limited to $25,000, in the
aggregate, and shall only be paid upon presentation of summary invoices prepared
by legal counsel as provided by the Executive.




Signature Page to Follow




























































- 3 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the 23rd of April, 2013.




DARLING INTERNATIONAL INC.
                    


By: /s/ Randall C. Stuewe
Randall C. Stuewe
Chief Executive Officer




EXECUTIVE






By: /s/ Colin Stevenson
Printed Name: Colin Stevenson





